DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 9, the limitation “forming the first layer caps comprises…” is unclear.  It is not clear because “forming the first layer caps” is plural and “comprises” is singular.
● Claim 10, the limitation “forming the second layer caps comprises…” is unclear.  It is not clear because “forming the second layer caps” is plural and “comprises” is singular.
● Claim 15, the limitation “forming the second layer caps comprises…” is unclear.  It is not clear because “forming the second layer caps” is plural and “comprises” is singular.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al (US 9,484,267).
Regarding claim 1, Cheng (Figs. 18-25) discloses a method of forming semiconductor devices: forming first layer caps 1802 at ends of layers of first material 406 in stacks of alternating layers of first material 406 and second material 1804; forming second layer caps 1802 at ends of the layers of second material 1804; etching away the first layer caps 1802 in only a first device region (Fig. 19); and etching away the second layer caps 1802 in only a second device region (Fig. 21).
Regarding claims 3-4 and 6, Cheng (Figs. 18-25) further discloses: forming first n-type doped source/drain regions 2002 (column 8, lines 30-35 and column 10, lines 60-67) in the first device region and p-type doped second source/drain 2202 regions (column 8, lines 30-35 and column 11, lines 5-11) in the second device region; forming dummy gate structures 602a and 602b (column 10, lines 39-43) on the stacks of alternating layers of first material and second material in the first and second device .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-11 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al (US 9,704,863).
Regarding claim 1, Cheng (Figs. 1A-1P) discloses a method of forming semiconductor devices: forming first layer caps 116A (Fig. 1E) at ends of layers of first material in stacks of alternating layers of first material and second material; forming second layer caps 114B (Fig. 1D) at ends of the layers of second material; etching away the first layer caps 116A (Fig. 1F) in only a first device region; and etching away the second layer caps 114B (Fig. 1K and column 5, lines 61-63) in only a second device region.
Regarding claims 2-8 and 10-11, Cheng (Figs. 1A-1P) further discloses: the first material is silicon and wherein the second material is silicon germanium (column 4, lines 26-42); forming first n-type doped source/drain regions in the first device region and p-type doped second source/drain regions in the second device region (column 5, lines 60-67 through column 6, lines 1-9); forming dummy gate structures 108A and 108B on the stacks of alternating layers of first material and second material in the first and second device regions (Fig. 1B); etching away material of the stacks of alternating 
Regarding claim 17, Cheng (Figs. 1A-1P) discloses a method of forming semiconductor devices: forming first layer caps 116A (Fig. 1E) at ends of layers of first material in stacks of alternating layers of first material and second material; forming second layer caps 114B at ends of the layers of second material by laterally etching the layers of the second material to form recesses and depositing a dielectric fill in the recesses (Fig. 1D and column 4, lines 60-67); etching away the first layer caps 116A (Fig. 1F) in a first device region; and etching away the second layer caps 114B (Fig. 1K and column 5, lines 61-63) in a second device region.
Regarding claims 18-19, Cheng (Figs. 1A-1P) further discloses: forming dummy gate structures 108A and 108B (Fig. 1B) on the stacks of alternating layers of first material and second material in the first and second device regions; and etching away .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (US 2014/0151639).
Regarding claim 1, Chang (Figs. 9A-17C) discloses a method of forming semiconductor devices: forming first layer caps 56A (Fig. 9C, corresponding portions 56A formed on first material 130) at ends of layers of first material 130 in stacks of alternating layers of first material 130/230 and second material 120/220; forming second layer caps 56B (Fig. 15C, corresponding portions 56B formed on second material 220)  at ends of the layers of second material 220; etching away the first layer caps 56A (Fig. 11C shows 56A removed from end portions of 130, also see [0099]) in only a first device region; and etching away the second layer caps 56B (Fig. 17C shows 56B removed from end portions of 220)  in only a second device region.
Regarding claims 2-4, 6 and 11, Chang (Figs. 9A-17C) further discloses: the first material 130 is silicon and wherein the second material 220 or 120 is silicon germanium ([0083] and [0086]); forming first n-type doped source/drain regions in the first device region ([0083]) and p-type doped second source/drain regions in the second device .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 9,704,863) in view of Murakoshi et al (US 10,276,586).
Regarding claims 9 and 20, if alternatively interpreting the layer caps 114B (Fig. 1D) are the first layer caps and the layer caps 116A (Fig. 1E) are the second layer caps then Cheng discloses the first layer caps 114B in the first device region 102B and the second layer caps 116A in the second device region.
Cheng does not disclose forming the first layer caps 114B comprise oxidizing exposed portions of the first material.

Regarding claim 12, Cheng (Figs. 1A-1P) discloses a method of forming semiconductor devices: forming first layer caps 114B (Fig. 1D) at ends of layers of first material in stacks of alternating layers of first material and second material; forming second layer caps116A (Fig. 1E) at ends of the layers of second material; etching away the first layer caps 114B ((Fig. 1K and column 5, lines 61-63)  in a first device region; and etching away the second layer caps 116A (Fig. 1F) in a second device region.
Cheng does not disclose forming the first layer caps 114B comprise oxidizing exposed portions of the first material.
However, Murakoshi (Fig. 3A) teaches a method comprising forming a layer cap 25 on an exposed portion of a first material by oxidizing (column 11, lines 20-23).  Accordingly, it would have been obvious to modify the method of Cheng by forming the first layer caps 114B comprising oxidizing exposed portions of the first material because oxidation is an alternative equivalent method and commonly used for forming an oxide layer on the surface of the semiconductor material.
Regarding claims 13-14 and 16, Cheng (Figs. 1A-1P) further discloses:  forming dummy gate structures 108A and 108B on the stacks of alternating layers of first material and second material in the first and second device regions (Fig. 1B); etching .
Claims 9, 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 9,484,267) in view of Murakoshi et al (US 10,276,586).
Regarding claim 9, Cheng discloses the first layer caps 1802 is formed by depositing over exposed portions of the first material 406, but does not disclose the first layer caps 1802 is formed by oxidizing exposed portions of the first material 406.
However, Murakoshi (Fig. 3A) teaches a method comprising forming a layer cap 25 on an exposed portion of a first material by oxidizing (column 11, lines 20-23).  Accordingly, it would have been obvious to modify the method of Cheng by forming the first layer caps 1802 comprising oxidizing exposed portions of the first material 406 because oxidation is an alternative equivalent method and commonly used for forming an oxide layer on the surface of the semiconductor material.
Regarding claim 12, Cheng (Figs. 18-25) discloses a method of forming semiconductor devices: forming first layer caps 1802 (Fig. 18) at ends of layers of first material 406 in stacks of alternating layers of first material 406 and second material 1804; forming second layer caps 1802 at ends of the layers of second material 1804; etching away the first layer caps 1802 (Fig. 19) in a first device region; and etching away the second layer caps 1802 (Fig. 21) in a second device region.

However, Murakoshi (Fig. 3A) teaches a method comprising forming a layer cap 25 on an exposed portion of a first material by oxidizing (column 11, lines 20-23).  Accordingly, it would have been obvious to modify the method of Cheng by forming the first layer caps 1802 comprising oxidizing exposed portions of the first material 406 because oxidation is an alternative equivalent method and commonly used for forming an oxide layer on the surface of the semiconductor material.
Regarding claims 13 and 16, Cheng (Figs. 18-25) further discloses: forming dummy gate structures 602a and 602b (column 10, lines 39-43) on the stacks of alternating layers of first material and second material in the first and second device regions; and forming first n-type doped source/drain regions 2002 (column 8, lines 30-35 and column 10, lines 60-67) in the first device region and p-type doped second source/drain 2202 regions (column 8, lines 30-35 and column 11, lines 5-11) in the second device region.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,972,542. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent includes all the limitations of the specified claims of the present application.  Moreover, the claims in the instant application are either broader version of the claims in U.S. Patent or are obvious variations thereof.  
Regarding independent claim 1, U.S. Patent ‘542 claims a method of forming semiconductor devices: forming first layer caps at ends of layers of first material in stacks of alternating layers of first material and second material (claim 1, lines 40-46); forming second layer caps at ends of the layers of second material (claim 1, lines 47-48); etching away the first layer caps in only a first device region; and etching away the second layer caps in only a second device region (claim 1, lines 49-51).
Regarding independent claim 12, U.S. Patent ‘542 claims a method of forming semiconductor devices: forming first layer caps at ends of layers of first material in stacks of alternating layers of first material and second material (claim 1, lines 40-46) by oxidizing exposed portions of the first material (claim 9); forming second layer caps at ends of the layers of second material (claim 1, lines 47-48); etching away the first layer caps in a first device region; and etching away the second layer caps in a second device region (claim 1, lines 49-51).
Regarding independent claim 17, U.S. Patent ‘542 claims a method of forming semiconductor devices: forming first layer caps at ends of layers of first material in stacks of alternating layers of first material and second material (claim 1, lines 40-46); forming second layer caps at ends of the layers of second material (claim 1, lines 47-48) 
Regarding dependent claims 2-11, 13-16 and 18-20, dependent claims of the instant application are claiming common subject matter as claims 1-10 of U.S. Patent ‘542. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,504,793. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent includes all the limitations of the specified claims of the present application.  Moreover, the claims in the instant application are either broader version of the claims in U.S. Patent or are obvious variations thereof.  
Regarding independent claim 1, U.S. Patent ‘793 claims a method of forming semiconductor devices: forming first layer caps at ends of layers of first material in stacks of alternating layers of first material and second material (claim 1, lines 1-5); forming second layer caps at ends of the layers of second material (claim 1, lines 6-7); etching away the first layer caps in only a first device region; and etching away the second layer caps in only a second device region (claim 1, lines 8-11).
Regarding independent claim 12, U.S. Patent ‘793 claims a method of forming semiconductor devices: forming first layer caps at ends of layers of first material in stacks of alternating layers of first material and second material (claim 1, lines 1-5) by oxidizing exposed portions of the first material (claim 9); forming second layer caps at 
Regarding independent claim 17, U.S. Patent ‘793 claims a method of forming semiconductor devices: forming first layer caps at ends of layers of first material in stacks of alternating layers of first material and second material (claim 1, lines 1-5); forming second layer caps at ends of the layers of second material (claim 1, lines 6-7) by laterally etching the layers of the second material to form recesses and depositing a dielectric fill in the recesses (claim 10); etching away the first layer caps in a first device region; and etching away the second layer caps in a second device region (claim 1, lines 8-11).
Regarding dependent claims 2-11, 13-16 and 18-20, dependent claims of the instant application are claiming common subject matter as claims 1-11 of U.S. Patent ‘793. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/           Primary Examiner, Art Unit 2817